Citation Nr: 1205987	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  05-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The issue of entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2007 letter from a VA psychiatrist.  In addition, the Veteran has raised the issue of reopening a previously denied claim for service connection for hypertension; this issue also has not yet been adjudicated.  See informal hearing presentation dated in December 2011.  Therefore, the Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from November 1967 to August 1970.  Service in Vietnam and award of the Purple Heart Medal is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran's claim for loss of vision was denied in an unappealed October 1977 rating decision.  In November 2002, the Veteran submitted a claim for entitlement to service connection for an eye disorder and supported his claim with an opinion from an optometrist who diagnosed the Veteran with ocular hypertension caused by trauma suffered during the Veteran's active duty.  The RO denied the claim in a March 2003 rating decision that found no new and material evidence had been submitted to substantiate the Veteran's claim.  The Veteran disagreed and perfected an appeal.  In a May 2009 decision, the Board reopened the Veteran's eye disorder claim and remanded the claim for further development.  In a December 2010 decision, the Board remanded the Veteran's eye disorder claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Preliminarily, the record shows that the Veteran was wounded in Vietnam and suffered flash burns to the face and eyes.  The Veteran contends that he now suffers from eye disorders that were caused by the injury during service.  The Veteran is service-connected for type II diabetes mellitus and for glaucoma secondary to service-connected diabetes.  In the December 2011formal brief in support of the Veteran's claims, the Veteran's representative has argued that the currently manifested left eye macular hole and cataracts are secondary to the service-connected diabetes mellitus.

The December 2010 Board remand noted that VA did not substantially comply with the May 2009 remand because, essentially, a VA examiner did not provide an opinion whether the eye disorders manifested by the Veteran were related to the Veteran's active duty service.  The December 2010 remand directed VA to provide the Veteran with an eye examination that included an opinion regarding whether it was at least as likely as not that "any eye disorder found on examination (except glaucoma which is already service connected) is related to active military service."  The remand also noted that "[A]s ocular hypertension and cataracts were diagnosed during the period of time covered by the Veteran's claim, the examiner should also opine as to whether those disorders are related to an injury in service or whether they are otherwise related to service."  The examiner was directed to state in the context of the examination report whether the Veteran's VA claims folder had been reviewed.

The December 2010 remand further noted that "[I]f ocular hypertension and cataracts are not found, the examiner should reconcile current findings with those from the private physician in November 2002 and the VA medical record dated in December 2006."  Finally, the remand provided that the Veteran "must be provided the opportunity to describe the problems he has had with eyes since his discharge from active service."

The Board first observes that the March 2011 eye examination report states that no ocular hypertension was found and does not address the November 2002 private physician's findings or those detailed in the December 2006 VA medical record.  A review of the March 2011 eye examination report shows that the examiner reviewed the Veteran's VA treatment records and service records, but the examination report specifically states that private medical records were not reviewed.  Third, although the examiner noted that the Veteran's left eye currently manifested a macular hole, no opinion was offered regarding whether that symptom is related to the Veteran's active duty service.   Finally, there is nothing in the report which characterizes the complaints of the Veteran other than to state that his left eye was "blurry." For those reasons, the Board finds that the March 2011 eye examination does not substantially comply with the Board's December 2010 remand and that the Court's holding in Stegall v. West, 11 Vet. App. 268, 271 (1998), requires that the Board once more remand the claim for an examination that fully addresses the medical and etiological issues the Veteran's claim presents.

The Board remands the claim for an eye examination that clearly states, preferably in narrative language, the current eye disorders manifested by the Veteran and which clearly states the Veteran's complaints of eye problems he currently experiences and has experienced since leaving active service; that, with the exception of glaucoma, states an opinion whether any such disorder is at least as likely as not related to the Veteran's active service; that with regard to a macular hole and cataract disorders, states an opinion whether it is at least as likely as not that the macular hole or cataract disorder are due to or aggravated by the service-connected diabetes; and, that if ocular hypertension is not found, that the examiner reconcile the reports of the November 2002 examiner and the November 2006 examiner and addresses whether the ocular hypertension shown during the claim period is at least as likely as not related to the Veteran's active duty service.

In addition, the Board notes that notice pursuant to the Veterans Claims Assistance Act concerning how to substantiate a claim for service connection on a secondary basis has not yet been provided.  This should be accomplished on remand.  

Finally, the Board notes that it previously requested that VA attempt to obtain VA medical records dating from 1975 from the New Orleans VA Medical Center.  The New Orleans facility did not have records dating back to 1975.  The Veteran was informed of this and responded that it was not the New Orleans facility that treated him in 1975 but rather the Houston, Texas, VA Medical Center.  These records should be requested on remand as well as any VA medical records from New Orleans that date from March 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran informing him how he can substantiate his claim for service connection for an eye disability as secondary to a service-connected disability pursuant to the Veterans Claims Assistance Act.  

2.  Request VA medical records pertaining to the Veteran that date from 1975 from the Houston, Texas, VA Medical Center.

Also associate with the record VA medical records dating from March 2011 that pertain to the treatment of the Veteran in New Orleans VA medical facilities.  

3.  Provide the Veteran with an ophthalmology examination.  The examiner should review the Veteran's VA claims folder and should state in the text of the examination report that the VA claims folder has been reviewed.  

The examiner should: 

(a) clearly recite the Veteran's complaints of eye problems he experiences and has experienced since leaving active service, and clearly state the current eye disorders manifested by the Veteran; 

(b) clearly state, with the exception of glaucoma, an opinion whether any such disorder, including lattice degeneration, left homonymous field loss, macular hole, macular degeneration, ocular hypertension, cataracts, and any other disorder found upon examination, is at least as likely as not (a probability of 50 percent or greater) related to the Veteran's active service, including flash burns therein; 

(c) clearly state an opinion whether it is at least as likely as not that any diagnosed eye disorder, including lattice degeneration, macular degeneration, left homonymous field loss, macular hole, ocular hypertension, cataracts, and any other disorder found upon examination, are due to or aggravated (i.e., worsened) beyond the natural progress by the service-connected diabetes; and,

(d) if ocular hypertension is not found, the examiner should reconcile that finding with the reports of the November 2002 private examiner and the November 2006 VA examiner.

The examiner's opinions should be supported by reference to the clinical evidence and by a rationale that is clearly stated.

4.  Following completion of the foregoing development and other necessary development, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow reasonable time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


